Case: 16-20800      Document: 00514204528         Page: 1    Date Filed: 10/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 16-20800
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          October 20, 2017
                                                                              Lyle W. Cayce
RICHARD B. NICHOLS,                                                                Clerk


                                                 Plaintiff-Appellant

v.

RON HICKMAN, Sheriff,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CV-192


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Richard B. Nichols, a former inmate at the Harris County, Texas, jail,
appeals the dismissal of his 42 U.S.C. § 1983 complaint as frivolous pursuant
to 28 U.S.C. § 1915(e)(2)(B)(i). He requests appointment of counsel.
       “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional
requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). In a civil matter, a
notice of appeal must be filed within 30 days of entry of the judgment or order


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20800    Document: 00514204528     Page: 2    Date Filed: 10/20/2017


                                 No. 16-20800

being appealed. FED. R. APP. P. 4(a)(1)(A). Nichols’s notice of appeal was not
filed within that period. See id. Although his notice of appeal was filed within
the 30-day period to request an extension of time based on excusable neglect
or good cause, see FED. R. APP. P. 4(a)(5)(A), we have not deemed it as such a
request because Nichols did not provide any explanation for his untimely filing.
See Henry v. Estelle, 688 F.2d 407, 407 (5th Cir. 1982).
      Accordingly, the appeal is DISMISSED FOR LACK OF JURISDICTION.
Nichols’s request for appointment of counsel is DENIED AS MOOT.




                                       2